                        Case
LF 245D (02/2018) Judgment         3:17-cr-00095-VLB
                           in a Criminal Case for Revocations   Document 123 Filed 02/15/19 Page 1 of 2
        Sheet 1



                              UNITED STATES DISTRICT COURT
                                                          District of Connecticut

         UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                            v.
                                                                          Case Number: 0205 3:17CR00095-001
                     Kerry Scanlan                                       USM Number: 24981-014

                                                                                                Moira Buckley
                                                                                              Defendant's Attorney
THE DEFENDANT:
    ✔   admitted guilty to violation of condition(s) Charge 2                                            of the term of supervision.
        was found in violation of condition(s)                                                   after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation                                                                                  Violation Ended
                            If arrested or questioned by a law enforcement officer, you must notify the probation
 2) Stand. Condition #9                                                                                                   01/18/2019
                            officer within 72 hours




                                                                  Check this box if you require additional space for more violation(s).
      The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.
        The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

       It is ordered that the defendant must notify the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and
United States attorney of material changes in economic circumstances.

Defendant's Soc. Sec. No.: 7398                                                             February 14, 2019
                                                                                      Date of Imposition of Judgment
Defendant's Date of Birth: 1995
                                                                                                      Vanessa Bryant
Defendant's Residence Address:
                                                                                                      2019.02.15 09:31:42 -05'00'
                                                                                            Signature of Judge
                                                                                       Honorable Vanessa L. Bryant
                                                                                            U.S. District Judge
                                                                                         Name and Title of Judge


                                                                                                     Date
                          Casein 3:17-cr-00095-VLB
LF 245D (Rev. 11/2016) Judgment  a Criminal Case for Revocations   Document 123 Filed 02/15/19 Page 2 of Judgment
                                                                                                         2        --Page 2 of 2
        Sheet 2 -- Imprisonment

DEFENDANT:                   Kerry Scanlan
CASE NUMBER:                 0205 3:17CR00095-001
                                                 IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a total term of:
1 year imprisonment




            The court makes the following recommendations to the Bureau of Prisons:




 ✔        The defendant is remanded to the custody of the United States Marshal.
          The defendant shall surrender to the United States Marshal for this district:
                    at                        on
                    as notified by the United States Marshal.
          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before 2 p.m. on
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
I have executed this judgment as follows:




        Defendant delivered on                                              to
at                                                                          with a certified copy of this judgment.


                                                                                        UNITED STATES MARSHAL


                                                                                  DEPUTY UNITED STATES MARSHAL
